Name: Commission Regulation (EC) No 1350/2003 of 30 July 2003 amending Regulation (EC) No 97/95 as regards the 2003/2004 marketing year for the production of potato starch
 Type: Regulation
 Subject Matter: foodstuff;  agricultural activity;  economic policy;  plant product;  marketing;  agricultural structures and production
 Date Published: nan

 Important legal notice|32003R1350Commission Regulation (EC) No 1350/2003 of 30 July 2003 amending Regulation (EC) No 97/95 as regards the 2003/2004 marketing year for the production of potato starch Official Journal L 192 , 31/07/2003 P. 0007 - 0007Commission Regulation (EC) No 1350/2003of 30 July 2003amending Regulation (EC) No 97/95 as regards the 2003/2004 marketing year for the production of potato starchTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2), and in particular Article 8(5) thereof,Having regard to Council Regulation (EC) No 1868/94 of 27 July 1994 establishing a quota system in relation to the production of potato starch(3), as last amended by Regulation (EC) No 962/2002(4), and in particular Article 8 thereof,Whereas:(1) The amounts applicable for the 2001/2002 marketing year as regards the minimum price and the payment to the producer, fixed by Regulation (EEC) No 1766/92, and the premium for potato starch producers, fixed by Regulation (EC) No 1868/94, are unchanged for the 2002/2003 and 2003/2004 marketing years.(2) Annex II to Commission Regulation (EC) No 97/95 of 17 January 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the minimum price and compensatory payment to be paid to potato producers and of Council Regulation (EC) No 1868/94 establishing a quota system in relation to the production of potato starch(5), as last amended by Regulation (EC) No 1425/2002(6), establishes the minimum price, the premium to be paid to the starch producer and the payment to be paid to the producer for potatoes based on their starch content and the underwater weight of 5050 g of potato up to the 2002/2003 marketing year. That Annex should therefore be amended with a view to applying it to the 2003/2004 marketing year using the same amounts as those applied in the 2001/2002 and 2002/2003 marketing years.(3) To ensure the continuity of the marketing years, the measures provided for in this Regulation must apply from 1 July 2003.(4) Regulation (EC) No 97/95 must be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In Annex II to Regulation (EC) No 97/95 the subheading "Part B: 2001/2002 and 2002/2003 marketing years" is replaced by "Part B: 2001/2002, 2002/2003 and 2003/2004 marketing years".Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.It shall apply from 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 197, 30.7.1994, p. 4.(4) OJ L 149, 7.6.2002, p. 1.(5) OJ L 16, 24.1.1995, p. 3.(6) OJ L 206, 3.8.2002, p. 3.